        Case 2:19-cv-02477-JHS Document 3-2 Filed 06/19/19 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA

                                             )
STRIKE 3 HOLDINGS, LLC,                      )
                                             )
      Plaintiff,                             )   Civil Case No. 2:19-cv-02477-JHS
                                             )
v.                                           )
                                             )
JOHN DOE subscriber assigned IP address      )
173.75.253.181,                              )
                                             )
      Defendant.                             )
                                             )

                    DECLARATION OF GREG LANSKY
        IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO SERVE A
        THIRD PARTY SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE




                        [Remainder of page intentionally left blank]




                                           i
                                       EXHIBIT A
         Case 2:19-cv-02477-JHS Document 3-2 Filed 06/19/19 Page 2 of 7




                            DECLARATION OF GREG LANSKY



        I, Greg Lansky, do hereby state and declare as follows:

        1.     I am a member of General Media Systems, LLC, the parent company that owns

Strike 3 Holdings, LLC ("Strike 3"). I am the creator of the brands Blacked, Blacked Raw, Tushy,

and Vixen.

        2.     I have personal knowledge of all of the matters contained in this declaration and, if

called and sworn as a witness, I can and competently will testify to all matters contained herein.

This declaration is made in support of Plaintiffs        Motion for Leave to Serve a Third-Party

Subpoena Prior to a Rule 26( t) Conference.

        3.     Strike 3 owns the intellectual property to the Blacked, Blacked Raw, Tushy, and

Vixen adult brands, including the copyrights to each of the motion pictures distributed through

Blacked, Blacked Raw, Tushy and Vixen and the trademarks to each of the brand names and logos.

Strike 3 is owned entirely by our company General Media Systems, LLC and has existed since

2015.

        4.     I moved to the United States from Paris, France to pursue my dream of creating art

in an adult context. I have always been passionate about photography and cinematography.

        5.     It was a difficult start - I could barely speak English, and I had trouble making

connections and finding employment. I struggled for several years to make a name for myself as

a reliable photographer and director.

        6.     Eventually, after tremendous hard work, I was fortunate to be hired by some of the

biggest adult brands in the world. Through these experiences, I was able to establish myself and

become an expert in the field.




                                                     I
           Case 2:19-cv-02477-JHS Document 3-2 Filed 06/19/19 Page 3 of 7




          7.     In 2013, I decided to risk everything to create my own company and studio. As a

director and entrepreneur, I felt the industry and I were not offering the best quality and experience

possible. I felt I was not offering truly inspiring projects for performers to express their art.

          8.     At the time, the adult market was demoralized and decimated by piracy.

          9.     It appeared that a high-quality, well produced, subscription-based website would

never succeed.

          10.    I can still remember when our company was just three people in my small home

office.

          11.    We kept growing and after a few years, our brands turned into a multi-million dollar

a year business. We now have 20 million visitors to our websites per month and a loyal following.

          12.    We pay the artists and models we work with very well. Indeed, we are known for

paying our performers the highest rates in the adult industry over the past few years.

          13.    We focus on delivering to our subscribers and fans superior quality adult films and

a wonderful customer experience. People thought we were crazy to think that people wanted to

pay for expensive quality adult films and we were told that we were destined to fail. Now, we

have a substantial and loyal customer base.

          14.    We provide jobs for nearly 75 people worldwide. We provide good benefits

including health care coverage and have an extremely positive company culture.

          15.    Our movies are known for having the highest production budget of any in the

industry. We invest in and utilize state of the art cinematic equipment. We film using Hollywood

industry standards. And, as our subscriber base grows, we always seek to find ways to invest in

value for our customers.




                                                       2
         Case 2:19-cv-02477-JHS Document 3-2 Filed 06/19/19 Page 4 of 7




        16.       Because of this, we have a subscriber base that is one of the largest of any adult

sites in the world.

        17.       We are also currently the number one seller of adult DVDs in the United States.

        18.       Our content is licensed throughout the world, including by most major cable

networks.

        19.       Our success has not gone unnoticed. Indeed, we are very proud to state that our

unique cinematic films have won many awards. It's humbling. Some of them include:

              o   Best New Studio (XBIZ, 2017)

              o   Studio of the Year (XBIZ, 2018)

              o   Best Cinematography (AVN, 2016, 2019)

              o   Director of the Year (AVN, 2016, 2017,2018, 2019; XBIZ, 2017-2018)

              o   Best Director - (XRCO, 2016-2017)

              o   Best Membership Website (A VN, 2016-2017)

              o   Adult Site of the Year - (XBIZ, 2015-2017)

              o   Best marketing campaign - company image (AVN, 2016-201 7, 2019)

              o   Marketing Campaign of the Year (XBIZ, 2018)

              o   Greg Lansky - Lifetime Achievement Award (Nightmoves)

              o   Vignette Series of the Year (XBIZ, 2018)

              o   Best Continuing Series (AVN, 2019)

              o   Best Drama (AVN, 2019)

       20.        We also are routinely featured in the mainstream media. Forbes, The Daily Beast,

CBC Radio, Rolling Stone, AdAge, and Jezebel have all done substantial profiles on us.




                                                       3
          Case 2:19-cv-02477-JHS Document 3-2 Filed 06/19/19 Page 5 of 7




        21.      We are proud of our impact on the industry. We have raised the bar in the industry

- forcing more adult studios to invest in better quality content thus creating more positive

opportunities for performers. We consider each performer as an artist. That is a testament to the

entire team, the company we have built and the movies we create.

        22.      Unfortunately, piracy is a major threat to our company. We can compete in the

industry, but we cannot compete when our content is stolen, exploited online and distributed

illegally for free.

        23.      We have discovered that when we put videos online for paid members to view, it

is often less than a day and sometimes even less before our movies are illegally available to be

downloaded on to torrent websites.

        24.      We put a tremendous amount of time, effort and creative energy into producing and

distributing valuable content for our paid customers. It crushes us and our loyal fan base to see it

being made available to anyone.

        25.      Our movies are typically among the most pirated television shows and movies on

major torrent websites.

        26.      We send on average 50,000 Digital Millennium Copyright Act notices a month but

it does virtually nothing to stop the rampant copyright infringement.

        27.      The most, if not only, effective way to stop the piracy of our movies on BitTorrent

networks is to file lawsuits like this one.

        28.      We are mindful of the nature of the litigation, and our goal is not to embarrass

anyone, or force anyone to settle unwillingly, especially anyone that is innocent. We are proud of

the films we make. We do not want anyone to be humiliated by them that is not what we stand

for.




                                                      4
           Case 2:19-cv-02477-JHS Document 3-2 Filed 06/19/19 Page 6 of 7




        29.     Because of this, my company and our legal team strive to only file strong cases

against extreme infringers. Each lawsuit seeks to stop only those infringers who engage in not

only illegal downloading, but also in large scale unauthorized distribution of our content.

        30.     We also do not seek settlements unless initiated by the defendant or his counsel.

We do not send demand letters nor make any attempt to contact a defendant prior to service.

        31.     We are careful not to proceed with a case against a defendant unless we feel we

have a strong case and a good faith basis for doing so. We will not pursue defendants that provide

substantiated exculpatory evidence. Nor will we pursue defendants that have proven hardships.

Our clear objective is to be mindful and reasonable with each case. We just want people to respect

the law.

       32.     We are a respected entertainment company that makes nearly all ofits revenue from

sales of subscriptions, DVDs, and licenses.        Our goal is to deter piracy and redirect the

infringement back into legitimate sales.

       33.     We believe a consumer's choice of what content to enjoy, whether it be adult

entertainment or otherwise, is a personal one to that consumer and therefore it is our policy to keep

confidential the identity of not only our subscribers, but even those we are pursuing for copyright

infringement. We typically only reveal a defendant's identity if the defendant does not request

confidentiality or if the Court in a particular action does not allow us to proceed with the defendant

remammg anonymous.

       34.     Our copyrights are the foundation of our livelihood. Our copyrights enable us to

keep the lights on in our office each day, pay our employees, create new jobs in the US, make a

difference in our community and create motion pictures that raise the industry standard. We have

to protect them.




                                                      5
        Case 2:19-cv-02477-JHS Document 3-2 Filed 06/19/19 Page 7 of 7




       Pursuant to 28 U.S.C. § 1746, I hereby declare under penalty of perjury under the laws of

the United States of America that the foregoing is true and correct and that this Declaration was

executed on   Ju,ve l?, -t~, 2019.




                                                   6
